Title: To George Washington from George Hurlbut, 26 March 1783
From: Hurlbut, George
To: Washington, George


                        
                            
                            Sir,
                            At Mr Jno. Ellison’s 26th March 1783
                        
                        After having served with some degree of honor in the field, it is no less humiliating to myself than it may
                            be troublesome to your excellency, that I am compelled to address your excellency from a sick bed, and to sollicit a
                            further attention to my misfortunes.
                        The wound which I received almost two years ago is at length healed, but the disagreeable symptoms with which
                            I have been afflicted during the winter past forbid me to expect a return of health. With this unhappy prospect before me,
                            my only remaining wish is to return to New London, the place of my nativity and with an aged father & in the
                            circle of my friends to wait a decision of my fate.
                        From my extreme weakness I am convinced of my inability to sustain a removal by land, and from the evident
                            benefit which I received on the water the last summer, I am exceedingly anxious for that mode of conveyance, provided it
                            will not be inconsistent with the arrangements of your excellency to obtain a flag from New York for the purpose.
                        If this favor should be granted, I have another to sollicit to which nothing could have prompted me but the
                            experience of your excellency’s tenderness and attention to me during all my confinement. Among my other misfortunes a
                            small patrimony in New London, on which I placed dependence, was destroyed by the enemy soon after I was wounded: This puts
                            it out of my power to bear my heavy expences, and induces me to ask for some public vessel or craft and
                            permission for Captain Colfax my intimate friend & relation to make the voyage with me.
                        About the first of May I hope to be able to leave this place and as some time must necessarily be spent in
                            obtaining permission from New York I had made application thus early.
                        The many favors I have received from your excellency are deeply impressed in my grateful heart; and if your
                            excellency can comply with this my request and return me to my friends, I shall have another and a
                            lasting inducement to wish for the happiness & prosperity of your excellency & Mrs Washington to whose
                            humanity & tenderness I feel myself already much indebted. I have the honor to be with the most respectful
                            gratitude & exteem your excellency’s most obedient servant
                        
                            Geo: Hurlbut
                        
                    